Citation Nr: 0907558	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-10 798	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, 
including due to undiagnosed illness.

3.  Entitlement to an initial compensable disability rating 
for bilateral patellofemoral syndrome with chondromalacia.

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
February 1992 to February 1994 and from April 1997 to May 
2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  
That decision, in part, denied claims for service connection 
for a skin disorder and PTSD but granted a claim for service 
connection for a bilateral knee disorder and assigned an 
initial 0 percent (i.e., noncompensable) rating, under 
Diagnostic Code 5020, retroactively effective from May 31, 
2004, the day after the Veteran's military service ended when 
he returned to life as a civilian.  He wants a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a Veteran appeals his initial rating, VA must 
consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
others).

As support for his claims, the Veteran testified at a hearing 
at the RO in November 2008, presided by the undersigned 
Veterans Law Judge (VLJ) of the Board, also commonly referred 
to as a Travel Board hearing.  

The Board is remanding the skin disorder claim to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration.




FINDINGS OF FACT

1.  The Veteran does not have combat experience.  There are 
no verified stressors, and the details of his stressors are 
insufficient permit this independent verification.  There 
also is no competent and persuasive medical evidence 
otherwise indicating he has PTSD as a result of a confirmed 
stressor coincident with his military service.

2.  For both his left and right knees, the medical evidence 
shows no limitation of motion on flexion or extension, no 
significant pain, weakness, premature or excess fatigability, 
or incoordination, no X-ray evidence of arthritis, and no 
instability or subluxation.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125 (2008).

2.  The criteria are not met for an initial compensable 
rating for the bilateral knee disability.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5020, 5257, 5260, 
5261 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
July and August 2004.  These letters informed him of the 
evidence required to substantiate his claim, and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the March 2006 letter complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claim.  And of equal or even 
greater significance, after providing that additional Dingess 
notice, the RO went back and readjudicated the Veteran's 
claim in the July 2007 SSOC - including considering the 
additional evidence received in response to that additional 
notice.  See again, Mayfield IV and Prickett, supra.  
So the timing defect in the notice has been rectified.  It 
follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. 
 Dingess v. Nicholson, 19 Vet. App. 473, 491, 500 (2006). 
 Thus, as the Veteran's claim for an increased initial rating 
was appealed directly from the initial ratings assigned, no 
further action under the section 5103(a) is required.  See 
Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 2008); 
see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess supra.  However, in this case, the Veteran has in 
fact received additional notice relevant to his increased 
rating claim in a March 2006 letter, provided prior to the 
most recent AOJ adjudication of his claim.  In this letter, 
he was also provided with information as to the law and 
regulations governing the assignment of effective dates. 
 Dingess, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), VA treatment 
records, and identified private treatment records.  
Therefore, the Board is satisfied the RO has made reasonable 
efforts to obtain any identified medical records.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

The RO also arranged for a VA compensation examination to 
assess the severity of his bilateral knee disorder.  The 
record is inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2008).  Here, a VA compensation examination of the Veteran's 
bilateral knee disorder was provided in April 2007, so 
relatively recently.  Consequently, another examination to 
evaluate the severity of the Veteran's bilateral knee 
disorder is not warranted because there is sufficient 
evidence, already of record, to fairly decide this claim 
insofar as assessing the severity of the condition.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  

In addition, the Board finds that a VA compensation 
examination is not necessary to decide the PTSD claim as the 
standards of the Court's decision in McLendon v. Nicholson, 
20 Vet. App. 79 (2006), have not been met.  See also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  There is 
no proof of combat and there are insufficient details to 
confirm his alleged PTSD stressors.  VA is not obligated to 
provide an examination for a medical nexus opinion where, as 
here, the supporting evidence of record consists only of lay 
statements.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  The Board is therefore satisfied that VA has 
provided all assistance required by the VCAA.  
38 U.S.C.A. § 5103A.  

II.  Analysis-Entitlement to Service Connection for PTSD

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2008).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

The Veteran asserts he developed PTSD due to his experiences 
in Operation Iraqi Freedom.  He alleges he saw dead, 
mutilated bodies after crossing into Iraq from Kuwait, and 
more dead rotting bodies in a dumpster at the Baghdad 
International Airport.  He also allegedly experienced 
confrontations with children holding grenades.

To establish service connection for PTSD, in particular, 
there must be:  (1) medical evidence diagnosing this 
condition in accordance with 38 C.F.R. § 4.125(a) (2008) 
(i.e., DSM-IV); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Here, there is no disputing the Veteran's recent VA treatment 
records show he has the required diagnosis of PTSD - which, 
according to Cohen, is presumptively in accordance with the 
DSM-IV criteria both in terms of the adequacy and sufficiency 
of the claimed stressors.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  The determinative 
issue, then, is whether the record also contains credible 
supporting evidence that a claimed in-service stressor 
actually occurred, which supports this diagnosis.  The 
evidence necessary to establish the occurrence of a stressor 
during service varies depending on whether the Veteran was 
"engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that the 
Veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  

So the Board turns to analysis of evidence of in-service 
combat as a potential avenue to substantiate the Veteran's 
contentions of in-service PTSD stressors.  If it is shown 
through military citation or other appropriate evidence that 
he engaged in combat with the enemy, and the claimed 
stressors are related to combat, his lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence of their actual occurrence, provided the testimony 
is found to be satisfactory, e.g., credible and "consistent 
with the circumstances, conditions, or hardships of such 
service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 C.F.R. 
§ 3.304(f)(1).  See also  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d). 

In this case, however, no competent and credible evidence 
establishes the Veteran engaged in combat with an enemy 
force.  His DD Form 214 does not show that he was awarded any 
decorations or commendations commonly associated with valor 
or heroism while engaged in combat with an enemy force.  He 
received a Joint Meritorious Unit Award, Meritorious Unit 
Commendation, Army Good Conduct Medal, National Defense 
Service Medal, Armed Forces Expedition Medal, War on 
Terrorism Expeditionary Medal, Southwest Asia Service Medal 
with 1 Bronze Service Star, War on Terrorism Service Medal, 
Overseas Service Ribbon, Army Lapel Button, Sea Service 
Deployment Ribbon, Expert Badge (Grenade), and Marksman Badge 
(Rifle).  Although these medals and awards are very 
commendable in their own right, they are not per se 
indications that he engaged in combat against an enemy force.  
His service medals do not rise to the level of specifically 
corroborating combat in the Persian Gulf War.  The Board also 
reviewed the available SPRs, but none indicates he was 
involved in combat.  Indeed, his military occupational 
specialty (MOS) was Avenger Crewmember, so also not prima 
fascia evidence of combat experience.  And the record does 
not contain buddy statements from other servicemen who might 
be able to corroborate the details of his alleged stressors.  

Consequently, there must be service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
It is important for the Veteran to understand that, if there 
is no combat experience, as in this case, or if there is a 
determination that he engaged in combat but the claimed 
stressor is unrelated to that combat, there must be 
independent evidence to corroborate his statements as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  His unsubstantiated testimony, 
alone, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

The Veteran's claimed stressors include the following:  1) he 
saw and smelled dead rotting bodies in a dumpster, as well as 
burning bodies, while in the 3rd Infantry Division of the 
U.S. Army, at the Baghdad International Airport, between 
March 19, 2003 to June 25, 2003; 2) he was approached at his 
security checkpoint, at unspecified times and dates, by 
unnamed Iraqi children with live grenades in their hands; 3) 
subsequent to driving across the "burm", or Kuwait/Iraq 
border, on January 28, 2003, he and his fellow soldiers 
spotted mutilated dead bodies.

The Board acknowledges that a STR in May 2003, a post-
deployment health assessment questionnaire, recorded the 
Veteran's responses of having seen enemy wounded, killed or 
dead during his deployment; that he did not engage in direct 
combat requiring discharge of his weapon; that he felt in 
great danger of being killed; but that he denied being 
recently bothered by those experiences.  Importantly, though, 
these complaints are simply too vague in nature to 
corroborate or confirm any of his alleged stressors.  
Moreover, he has not submitted any evidence, such as 
statements from other servicemen in his unit, who might have 
witnessed and be able to verify these incidents.  In short, 
none of these claimed stressors has been independently 
verified by the record, especially his SPRs.

The Veteran was given additional opportunities to submit 
specific details required to conduct a meaningful search that 
might objectively corroborate those claimed events, including 
during his recent hearing, but he has not provided the 
required level of detail and information.  The Court has held 
that asking him to provide this level of detail and 
information is not an impossible or onerous burden.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

After reviewing the record, the Board finds that the Veteran 
has not provided credible supporting evidence that a claimed 
in-service stressor actually occurred to account for his 
diagnosis of PTSD.  The determination of the sufficiency, but 
not the existence, of a stressor is exclusively a medical 
determination for mental-health professionals, who are 
"experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis."  Cohen, 10 Vet. App. 
at 140.  But the question of whether a stressor occurred is a 
factual, not medical, determination for VA adjudicators 
to decide.  And in this case, although the Veteran has been 
diagnosed with PTSD, the Board finds no credible evidence 
that independently verifies any of his claimed stressors.  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen, 10 Vet. App. at 142.  "Just because a physician or 
other health professional accepted appellant's description of 
his Vietnam experiences as credible and diagnosed appellant 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).  Stated somewhat differently, 
although the Veteran has the required diagnosis of PTSD, 
there is no presumption that this diagnosis is based on a 
stressor that occurred while on active duty.  It is entirely 
possible that a stressful event that occurred either before 
or after his period of active duty could account for his 
PTSD.  In any event, he has the burden of establishing the 
occurrence of an in-service stressor to account for his PTSD 
diagnosis.  And he simply has failed to do this.

In fact, there is no medical evidence confirming a 
relationship or nexus between any claimed in-service stressor 
and his PTSD.  38 C.F.R. § 3.304(f); See also Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).

While the Veteran may well believe that his PTSD is related 
to his military service, and especially to the events 
mentioned, as a layman without any of the necessary medical 
training and expertise, he is not qualified to render a 
probative opinion on the cause of his PTSD in terms of 
whether it is attributable to his military service.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are 
not competent to render medical opinions).  


The Veteran is only competent to comment on symptoms he may 
have personally experienced during service and during the 
years since, not the cause of them - and, in particular, 
whether they are attributable to an incident of his military 
service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted"))..

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  So there is no reasonable doubt to resolve in the 
Veteran's favor, and this claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Analysis-Entitlement to an Initial Compensable 
Disability Rating for Bilateral Patellofemoral Syndrome with 
Chondromalacia

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following the grant of service 
connection for a bilateral knee disorder, the Board finds 
that some discussion of the Fenderson case is warranted.  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In this 
case, the Court noted the distinction between a new claim for 
an increased evaluation of a service-connected disability and 
a case, as here, in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
service connected.  In the former situation, the Court held 
in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the 
current level of disability is of primary importance.  Here, 
in the Fenderson scenario, where the Veteran has expressed 
dissatisfaction with the assignment of an initial rating, VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  Fenderson, 
12 Vet. App. 125-126.

The Court also, incidentally, has since extended this 
practice to even the more traditional claims for higher, 
i.e., increased ratings of established service-connected 
disabilities.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations 
should be applied, VA will assign the higher evaluation if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, VA will assign the 
lower rating.  38 C.F.R. § 4.7.  All reasonable doubt is 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Here, the RO assigned an initial 0 percent rating for the 
Veteran's bilateral knee disability under Diagnostic Code 
(DC) 5020, which provides that synovitis is to be rated based 
on limitation of motion or as degenerative arthritis.  
38 C.F.R. § 4.71a, DC 5020.  Degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved - 
which, here, are DC 5260 for limitation of flexion and DC 
5261 for limitation of extension. See 38 C.F.R. § 4.71a, DCs 
5003.

When the limitation of motion of the specific joint or joints 
involved is noncompensable (i.e., 0 percent) under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  
In the absence of limitation of motion, a 10 percent rating 
is warranted where there is X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 
higher 20 percent rating requires X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
For purposes of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  

Under DC 5260, flexion limited to 15 degrees warrants a 30 
percent rating; flexion limited to 30 degrees warrants a 20 
percent rating; flexion limited to 45 degrees warrants a 10 
percent rating; and flexion limited to 60 degrees warrants a 
zero percent (noncompensable) rating.  See 38 C.F.R. § 4.71a, 
DC 5260.

Under DC 5261, extension limited to 45 degrees warrants a 50 
percent rating; extension limited to 30 degrees warrants a 40 
percent rating; extension limited to 20 degrees warrants a 30 
percent rating; extension limited to 15 degrees warrants a 20 
percent rating; extension limited to 10 degrees warrants a 10 
percent rating; and extension limited to 5 degrees warrants a 
zero percent (noncompensable) rating.  See 38 C.F.R. § 4.71a, 
DC 5261.

Normal range of motion in the knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2008) 
must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under DC 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  When an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have by virtue of other 
factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, 
premature or excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  


The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Pursuant to 
38 C.F.R. §§ 4.40 and 4.45 (2008), pain is inapplicable to 
ratings under Diagnostic Code 5257 because it is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  So VA's Office of General Counsel 
has clarified that compensating a claimant for separate 
functional impairment under DCs 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  In this opinion, VA's General 
Counsel held that a Veteran who has arthritis under DC 5003 
and instability of the knee under DC 5257 may be rated 
separately, provided that a separate rating is based on 
additional disability.  Subsequently, in VAOPGCPREC 9-98 
(August 14, 1998), VA's General Counsel further explained 
that if a Veteran has a disability rating under DC 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38C.F.R. § 4.59.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or particular pathology 
as productive of disability.  Joints that are actually 
painful, unstable, or malaligned, due to healed injury, 
should be entitled to at least the minimum compensable rating 
for the joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against an initial rating higher than 0 percent for the 
Veteran's bilateral knee disability since the initial grant 
of service connection.  In particular, two recent VA 
compensation examination reports provide highly probative 
evidence against the Veteran's claim.  The August 2004 VA 
general examination report notes the Veteran's left and right 
knees each demonstrated full range of motion, with zero 
degrees of extension and 140 degrees of flexion, without 
limitation due to pain on motion.  When his joints were 
examined by VA in April 2007, his right and left knees again 
demonstrated full range of motion, without any indication of 
pain during motion.  

It is important for the Veteran to understand that these 
findings of normal range of motion do not even meet the 
criteria for a 0 percent rating under DC 5260 or DC 5261, 
much less the requirements for a 10 percent or even higher 
rating.  And although there is evidence of cracking or 
crepitus, there is no X-ray evidence of arthritis in either 
knee, precluding a compensable disability rating based solely 
on his complaints of pain under Lichtenfels.  See Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991) (holding that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion).  Moreover, although the diseases under Diagnostic 
Codes 5013 through 5024 are to be rated as degenerative 
arthritis (Diagnostic Code 5003), Note (2) to Diagnostic Code 
5003 provides that the 20 percent and 10 percent ratings 
based on X-ray findings with no limitation of motion of the 
joint or joints will not be utilized in rating conditions 
listed under Diagnostic Codes 5013 to 5024, inclusive.  38 
C.F.R. § 4.71a.  



Separate ratings under Diagnostic Codes 5260 and 5261 also 
may be assigned for disability of the same joint-i.e., by 
assigning one rating for limitation of flexion under 
Diagnostic Code 5260 and a second, distinct rating for 
limitation of extension under DC 5261.  See VAOPGCPREC 9-2004 
(September 17, 2004).  Here, though, because the veteran has 
normal range of motion - indeed, on both flexion and 
extension, this opinion is not for application.  

The Board also finds that a disability rating higher than 0 
percent is not warranted on the basis of functional loss due 
to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 
(1995).  Importantly, the April 2007 VA examiner stated these 
Deluca factors were not clinically indicated, with respect to 
either of the Veteran's knees, except for some fatigue on his 
left side found to be insignificant.  In any event, as 
mentioned, his range of motion was not additionally limited 
by pain/painful motion during either VA examination.  As 
such, a disability rating higher than 0 percent is not 
warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board also finds that a separate rating is not warranted 
for the Veteran's bilateral knee disability on the basis of 
subluxation or lateral instability.  See again VAOPGCPRECs 
23-97 and 9-98.  Under DC 5257, slight impairment of the 
knee, including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation; moderate impairment of the 
knee warrants a 20 percent evaluation; and severe impairment 
of the knee warrants a 30 percent evaluation.  See 38 C.F.R. 
§ 4.71a, DC 5257 (2008).  But since both VA examination 
reports found that the Veteran's right and left knees are 
stable, there is simply no basis to assign a separate rating 
under DC 5257 (that is, apart from the rating under DC 5003 
on referral from  DC 5020).  Indeed, the Veteran had a 
negative McMurray's test for his knees during the August 2004 
VA examination.  He further had a negative McMurray's test, 
Lachman's test, and drawer's test, respectively, for both 
knees during his more recent April 2007 VA examination.



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an initial 
compensable rating for the Veteran's bilateral knee 
disability, since the initial grant of service connection.  
Fenderson, 12 Vet. App. 119.  And as the preponderance of the 
evidence is against his claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the Veteran's bilateral knee 
disability has markedly interfered with his employment, 
meaning above and beyond that contemplated by his schedular 
rating - albeit 0 percent.  See 38 C.F.R. § 4.1, indicating 
that, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating, itself, 
is recognition that industrial capabilities are impaired).  
Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, to 
suggest the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  His evaluation 
and treatment has been primarily-if not exclusively, on an 
outpatient basis, not as an inpatient.  See Bagwell v. Brown, 
9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for service connection for PTSD is denied.

The claim for an initial compensable disability rating for 
the bilateral knee disorder also is denied.

REMAND

Before addressing the merits of the claim for a skin 
disorder, the Board finds that additional development of the 
evidence is required.  

The Veteran claims that he began experiencing a rash after 
serving in the Persian Gulf War.  His DD Form 214 confirms he 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.

Aside from the general statutes and regulations providing for 
service connection, service connection also may be 
established for a Persian Gulf War Veteran who exhibits 
objective indications of chronic disability that cannot be 
attributed to any known clinical diagnosis, but which instead 
results from an undiagnosed illness that became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006.  38 C.F.R. 
§ 3.317(a)(1).  A "Persian Gulf Veteran" is one who served 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  See 38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  



Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  



Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf Veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
Veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular Veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

There is no disputing the Veteran meets the first and perhaps 
most fundamental requirement for any service-connection 
claim, that is, proof of the existence of a current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Veteran has currently diagnosed skin disorders of 
psoriasis and seborrheic dermatitis, as shown by a January 
2005 private treatment record by Dr. J.C. and June and 
December 2006 VA treatment records.  

It follows that service connection cannot be granted under 38 
C.F.R. § 3.317 because the Veteran's skin problems have been 
attributed to known clinical diagnoses of psoriasis and 
seborrheic dermatitis, respectively.  38 C.F.R. 
§ 3.317(a)(1)(i).  Hence, service connection for his skin 
disorders can only be established on an alternative, direct-
incurrence basis.  Therefore, the determinative issue is 
whether his currently diagnosed skin disorders are somehow 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  



In this critical respect, the Board acknowledges a STR that 
appears to diagnose psoriasis.  Although the Veteran's March 
2003 separation examination and other STRs do not indicate a 
skin disorder, it is quite significant that a January 2003 
smallpox vaccination record, also from service, noted a 
clinical diagnosis of psoriasis, the same as one of his 
current diagnosis.  But there is no competent medical 
evidence of record attributing his current psoriasis to that 
diagnosis in service.  As such, a VA medical examination is 
needed to determine the etiology of his skin disorder under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the 
recent decision in McLendon, a remand for a VA examination 
and opinion is required to determine the precise nature and 
etiology of his current skin disorder.  

Accordingly, the skin disorder claim is REMANDED for the 
following additional development and consideration:  

1.  Schedule the Veteran for a VA compensation 
examination to determine the nature and etiology 
of his current skin disorder.  He is hereby 
advised that failure to report for his scheduled 
VA examination, without good cause, may have 
adverse consequences on this claim.  The 
examination should include any diagnostic testing 
or evaluation deemed necessary.  The claims file, 
including a complete copy of this remand, must be 
made available for review of the Veteran's 
pertinent medical and other history.

Based on a comprehensive review of the claims 
file, the examiner is asked to confirm whether 
the Veteran has a current skin disorder.  If he 
does, then the examiner must specify the 
diagnosis and provide an opinion as to whether it 
is at least as likely as not (a 50 percent or 
greater probability) the current skin disorder is 
related to the Veteran's military service - and, 
in particular, to the notation and diagnosis of 
psoriasis while in service.



The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of medical 
evidence both for and against a conclusion such 
as causation is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the record.

2.  Then readjudicate the claim for service 
connection for a skin disorder in light of the 
additional evidence.  If this claim is not 
granted to the Veteran's satisfaction, send him 
another SSOC and give him an opportunity to 
respond to it before returning the file to the 
Board for further appellate consideration of this 
remaining claim.  

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


